DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US 2013/0236040 A1) hereinafter “Crawford.”
As to claim 1, Crawford discloses an apparatus, comprising: 
a headset (Fig. 1. Headset) including: 
a speaker system (Fig. 1. Left/right ear speakers 114, 115); 
a microphone system (¶0044, Fig. 2. Microphones 224, 234); and 
an orientation system capable of determining an orientation of the headset (¶0031 and Fig. 1. Sensor assembly 120 determines orientation.); and 
a control system (Fig. 1. Control unit) configured for: 

determining sound source location data indicating locations of one or more sound sources (¶0023 and ¶0047. Location of virtual speaker determined. Virtual speakers are sound sources.); 
determining, based at least in part on the headset orientation data and the sound source location data, a headset coordinate location of each of the one or more sound sources in a headset coordinate system corresponding with the orientation of the headset (¶0037, ¶0053, ¶0055 and ¶0075. Elements mapped to 3D or x-y-z coordinates of user head.); and 
causing the apparatus to provide a spatialization indication corresponding to at least one of the one or more sound sources (¶0053, ¶0056 and ¶0058. “Particularly, the AR experience or environment 400 includes a number of targets 440 that can be used by the AR audio assembly 200 as virtual speakers to output augmentation audio tracks or sound effects from a particular location relative to the participant 305, e.g., any sounds emanating from the targets 440 are caused by the control pack 250 (and its processor(s) and software including the binaural transfer function) as sounding to the participant 305 as if they were coming the 3D or X-Y-Z coordinates of the target 440 to the 3D or X-Y-Z coordinates of the participant 305.”), 
wherein causing the apparatus to provide a spatialization indication corresponding to a sound source involves rendering a sound corresponding with the sound source to a location in a virtual acoustic space that corresponds with the headset coordinate location of the sound source (¶0053, ¶0056 and ¶0058, Figs. 4-5. “Particularly, the AR experience or environment 400 includes a number of targets 440 that can be used by the AR audio assembly 200 as virtual speakers to output augmentation audio tracks or 
As to claim 2, Crawford discloses wherein locations in the virtual acoustic space are determined with reference to a position of a virtual listener’s head (¶0031 and ¶0037. Elements mapped to 3D or x-y-z coordinates of user head.).
As to claim 12, Crawford discloses wherein the control system is further configured for adaptively attenuating environmental noise based, at least in part, on microphone signals received from the microphone system (¶0082-0083. Noise cancelling may be applied.).
As to claim 13, Crawford discloses wherein the control system is further configured for: determining personalized hearing profile data (¶0086. Personalized sound effects.); and 
controlling the speaker system based, at least in part, on the personalized hearing profile data (¶0086. Personalized sound effects.).
	As to claim 14, Crawford discloses wherein the orientation system includes at least one device selected from a list of devices consisting of an accelerometer, a magnetometer and a gyroscope (¶0033. Digital compass, gyros, etc.).
	As to claim 15, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.
As to claim 19, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, as applied to claims 1, 2, 15 and 19 above.
As to claim 3, Crawford does not expressly disclose wherein an origin of the headset coordinate system corresponds with a point inside the virtual listener’s head.
However, Crawford (¶0031 and ¶0037) does disclose “The module 190 generally provides the AR audio tracks 162 in such a way that the virtual speaker providing these outputs 162 is properly located (with X-Y-Z coordinates relative to the location of the left and right ear speakers 114, 115) relative to the wearer or to the headset 110.” The 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a point between the left and right ear speakers as the origin. The motivation would have been to use the head of the user as the center reference point.
As to claim 4, Crawford does not expressly disclose wherein the control system is further configured for transforming sound source location data from a first coordinate system to the headset coordinate system.
However, Crawford (¶0053) does disclose, “Particularly, the AR experience or environment 400 includes a number of targets 440 that can be used by the AR audio assembly 200 as virtual speakers to output augmentation audio tracks or sound effects from a particular location relative to the participant 305, e.g., any sounds emanating from the targets 440 are caused by the control pack 250 (and its processor(s) and software including the binaural transfer function) as sounding to the participant 305 as if they were coming the 3D or X-Y-Z coordinates of the target 440 to the 3D or X-Y-Z coordinates of the participant 305.” Crawford (¶0047) further discloses, “For example, "global positioning system" could be used where the environment is mapped/known and the user's position within this environment is tracked with GPS, vision, or other type sensors. In another example, a "local positioning system" could be used where the sensors on the user determine this information such as by receiving a directional IR signal coded with time of flight information.” 
Different coordinate systems for the headset and the sound source (virtual speaker) are disclosed, such as 3D, x-y-z and GPS mapping. One of ordinary skill in the 
As to claim 5, Crawford discloses wherein the first coordinate system is a cartographic coordinate system (¶0047. GPS could be used for environment mapping).
The motivation is the same as claim 4 above.
As to claim 16, it is rejected under claim 15 using the same motivation as claims 2-3 above.
As to claim 17, it is rejected under claim 15 using the same motivation as claim 4 above.
As to claim 20, it is rejected under claim 19 using the same motivation as claim 4 above.
	
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, as applied to claims 1 and 15 above, in view of Hu (US 2016/0142830 A1).
As to claim 6, Crawford does not expressly disclose receiving, from the microphone system, microphone data corresponding to the one or more sound sources; and 
determining, based on the microphone data, at least one of the sound source location data or sound source direction data.
Crawford in view of Hu discloses receiving, from the microphone system, microphone data corresponding to the one or more sound sources (Hu, ¶0005 and ¶0080, Figs. 7a/b. “A sound source may be localized by processing the sound signals recorded by the microphones to localize sound signals corresponding to a given sound source, and processing the localized sound signals to identify the location of the sound source.”); and 
Hu, ¶0005 and ¶0080, Figs. 7a/b. “A sound source may be localized by processing the sound signals recorded by the microphones to localize sound signals corresponding to a given sound source, and processing the localized sound signals to identify the location of the sound source.”).
Crawford and Hu are analogous art because they are from the same field of endeavor with respect to virtual reality devices.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to localize the sound source with the microphones, as taught by Hu. The motivation would have been to identify the sound source location (Hu, ¶0005).
Claim 18, it is rejected under claim 15 using the same motivation as claim 6 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford, as applied to claim 1 above, in view of Huseth et al. (US 2011/0164768 A1) hereinafter “Huseth.”
As to claim 10, Crawford does not expressly disclose a display system, wherein causing the apparatus to provide spatialization indications involves controlling the display system to display at least one of sound source location.
Crawford in view of Huseth discloses a display system, wherein causing the apparatus to provide spatialization indications involves controlling the display system to display at least one of sound source location (Huseth, ¶0019 and Fig. 1. Spatial location results display.).
Crawford and Huseth are analogous art because they are from the same field of endeavor with respect to spatial location tracking.
Huseth. The motivation would have been that using displays for location information is well known in the art (Huseth, ¶0002-0005) and to provide a virtual aid along with the audio.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Huseth, as applied to claim 10 above, and further in view of Sung (US 2012/0207308 A1).
As to claim 11, Crawford in view of Huseth does not expressly disclose wherein the display system includes a display presented on eyewear and wherein the control system is capable of controlling the display system to providing a spatialization indication of the at least one of the sound source location on the eyewear.
Crawford in view of Huseth as modified by Sung discloses wherein the display system includes a display presented on eyewear and wherein the control system is capable of controlling the display system to providing a spatialization indication of the at least one of the sound source location on the eyewear (Sung, ¶0024 and ¶0031-0032. Image projected onto eyewear.).
Crawford, Huseth and Sung are analogous art because they are from the same field of endeavor with respect to augmented reality.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to display information on eyewear, as taught by Sung. The motivation would have been to fully immerse the user (Sung, ¶0007).


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654